Citation Nr: 1602744	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher initial rating for PTSD was remanded by the Board in February 2008, September 2010 and September 2012 for additional development. 

The September 2012 remand also found that the issue of entitlement to TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU was to be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  Id. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is required for these claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2012 remand, the Board instructed the AOJ (in pertinent part) to obtain and associate with the claims file all records of treatment from Vet Center #402 in Detroit, Michigan.  Only after it was concluded that the records sought do not exist or that further efforts to obtain those records are futile were efforts to obtain the requested records to be ended.  The Board finds that the requested development was not completed.  Although a May 2009 Vet Center report is of record, this report shows that the Veteran began attending individual and group PTSD therapy at the Vet Center since March 2009.  Although the AOJ requested a release from the Veteran to obtain these records, the Board notes that no such release is needed for VA records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, remand is required to obtain the outstanding records.

In addition, the September 2012 remand instructed the AOJ (in pertinent part) to adjudicate the TDIU claim.  If the claim was not granted, the Veteran was to be furnished a supplemental statement of the case (SSOC).  Although the AOJ adjudicated the claim in a September 2015 rating decision, no SSOC was issued.  Again, the Board points out that in this case, TDIU was to be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  See Rice, supra.

Moreover, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate his TDIU claim.  

For all these reasons, the Board finds no alternative to this further remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with the appropriate notice for a TDIU claim.

2.  Obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran.

Specifically, all records of treatment from Vet Center #402 in Detroit, Michigan, beginning in March 2009 should be associated with the claims file.  All efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records are futile.  All actions to obtain the requested records are to be documented in full. 

After making reasonable efforts, if the AOJ cannot obtain these records, it must notify the Veteran and his representative, and provide them with an opportunity to respond and/or provide any available copies of the requested treatment records.

3.  Thereafter, undertake any other development deemed appropriate, to include affording the Veteran an examination and/or obtaining a medical opinion if warranted for the PTSD and TDIU issues. 

4.  Then, readjudicate the issues of entitlement to a higher initial rating for PTSD and entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


